GOULD, Circuit Judge,
concurring:
I concur. I agree with Judge McKeown’s opinion that the Orange County Santa Ana Courthouse holding facility is a “jail, prison or other correctional facility,” or “a pretrial detention facility,” within the meaning of 42 U.S.C. § 1997(1). And I agree that if RLUIPA’s statutory coverage is invoked, then the state still has the opportunity to justify restrictions that further a compelling governmental interest using the least restrictive means and that technically that issue is not now before us. 42 U.S.C.2000cc-l(a). However, I write separately to emphasize an additional factor supporting our decision that RLUIPA covers the Santa Ana facility.
In deciding the issue of coverage, we should not lose sight of the reality that if RLUIPA does not apply, a Muslim woman in custody loses an important statutory protection for her religious preference to wear a hijab, a traditional headscarf — a preference that Congress aimed to protect. It is commonplace, and has been for centuries, to interpret ambiguities in remedial statutes by considering three points: “the old law, the mischief, and the remedy.” 1 William Blaekstone, Commentaries *87. We are to consider the preexisting state of the law and what “mischief’ Congress intended to remedy when it enacted the *907remedial statute. “And it is the business of the judges so to construe the act as to suppress the mischief and advance the remedy.” Id. See also Nix v. James, 7 F.2d 590 (9th Cir.1925) (holding that a remedial statute is “entitled to a liberal construction”). When “words are dubious” and the meaning of a statute seems unclear, we may consider the “reason and spirit ” of the law. Blackstone at *60-61. Such an approach is consistent with RLUIPA’s explicit command that we construe the statute “in favor of a broad protection of religious exercise, to the maximum extent permitted by the terms of this chapter and the Constitution.” 42 U.S.C. § 2000cc-3(g).
Doubtless Congress intended to safeguard the permissible religious observance of powerless persons incarcerated by the state. The legislative history of RLUIPA indicates that Congress, in reaction to the Supreme Court’s decision in City of Boerne v. Flores, 521 U.S. 507, 117 S.Ct. 2157, 138 L.Ed.2d 624 (1997), sought to restore where constitutionally permissible the protections of the partially invalidated Religious Freedom Restoration Act (“RFRA”). H.R.Rep. No. 106-219, at 5-12 (1999). Congress heard testimony describing government facilities that regularly denied individuals the right to exercise their religion. That testimony included many examples of government facilities that refused to accommodate religious practices, like wearing religious headwear or eating a kosher diet, until those facilities were “advised of the possibility of a lawsuit under RFRA.” Id. at 10. This type of government restriction of religious observance “is the mischief which gives understanding of the remedy.” People v. Westchester Cnty. Nat’l Bank of Peekskill, N.Y., 231 N.Y. 465, 132 N.E. 241, (1921) (Cardozo, J., dissenting). It is clear from the legislative history that Congress intended to reinstate RFRA’s protections against such restrictions when it passed RLUIPA.
A Muslim woman who must appear before strange men she doesn’t know, with her hair and neck uncovered in a violation of her religious beliefs, may feel shame and distress. This is precisely the kind of “mischief’ RLUIPA was intended to remedy. A recognition of this very real harm helps inform our judgment on the scope of covered institutions. Under long-observed canons of statutory construction, and under the terms of RLUIPA itself, it is proper to construe the statute broadly to give effect to the religious protection intended by Congress.